624 F.2d 69
Daniel Ray PATTERSON, Petitioner-Appellant,v.WARDEN, SAN LUIS OBISPO, Respondent-Appellee.
No. 79-2517.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 14, 1980.Decided May 14, 1980.

Andrea L. Biren, San Francisco, Cal.  (argued), Samuel R. Gross, San Francisco, Cal., on brief, for petitioner-appellant.
Blair W. Hoffman, Deputy Atty. Gen., San Francisco, Cal., for respondent-appellee.
Appeal from the United States District Court for the Northern District of California.
Before GOODWIN, ALARCON and NELSON, Circuit Judges.
PER CURIAM:


1
Patterson's petition for habeas corpus alleged facts which, if proven, might establish that his confession was not voluntary and that the Miranda warnings were defective.  The allegations were not so vague, conclusory, or patently frivolous so as to warrant summary dismissal of the petition.  Blackledge v. Allison, 431 U.S. 63, 75-6, 97 S.Ct. 1621, 1629-1630, 52 L.Ed.2d 136 (1977).  Nor do we accept the state's invitation to affirm dismissal on the ground that the rationale of Stone v. Powell, 428 U.S. 465, 96 S.Ct. 3037, 49 L.Ed.2d 1067 (1976), a Fourth Amendment case, extends to preclude reexamination of Fifth Amendment claims in federal habeas corpus proceedings.  Indeed, the rationale of Stone v. Powell has not been so extended.


2
Even if we view the district court's order as a denial of the petition on the merits, we cannot affirm because of the incompleteness of the court's findings and conclusions.  Rhinehart v. Gunn, 598 F.2d 557 (9th Cir. 1979).  In reviewing the petition, the district court must determine whether the state court findings are substantially supported by the record and whether the state court applied the proper legal standard.  28 U.S.C. § 2254(d); Taylor v. Cardwell, 579 F.2d 1380, 1382-83 (9th Cir. 1978).


3
The judgment is vacated and the cause remanded for further proceedings.